—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment finding that he violated the conditions of probation imposed upon his conviction of attempted robbery in the second degree (Penal Law §§ 110.00, 160.10 [1]) and sentencing him to an indeterminate term of incarceration of 3 to 6 years. We reject defendant’s contention that the sentence is unduly harsh or severe. The sentence is warranted by defendant’s history of violent crimes and persistent failure to abide by the conditions of probation. (Appeal from Judgment of Monroe County Court, Bristol, J. — Violation of Probation.) Present — Pine, J. P., Hayes, Kehoe and Lawton, JJ.